Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 6/1/2021.  Claims 1-20 are currently pending within this application.

Terminal Disclaimer
2.	The terminal disclaimer filed on 6/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10565478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting 
3.	The previous rejections of the claims under non-statutory double patenting are withdrawn in response to the terminal disclaimer filed on 6/1/2021.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

generating, using a weighted graph, a plurality of sets of confused graphemes based on recognition data for a plurality of document images, wherein the weighted graph associates a plurality of pairs of confusing graphemes with a corresponding number of occurrences for each pair, and wherein each set of confused graphemes from the plurality of sets of confused graphemes comprises a plurality of different graphemes that are graphically similar to each other; receiving an input grapheme image associated with a document image comprising a plurality of grapheme images; determining a set of recognition options for the input grapheme image, wherein the set of recognition options comprises a set of target characters that are similar to the input grapheme image; identifying, by a processing device, a neural network trained to recognize a first set of confused graphemes, wherein the first set of confused graphemes comprises at least a portion of the set of recognition options for the input grapheme image; and determining a grapheme class for the input grapheme image using the identified neural network” or a variation thereof.  
	The cited and considered prior art, those relied upon in the previous Office action(s) including those for parent application 15/625894, such as Chulinin (US PGPub 2015/0213330) that discloses an optical-symbol-recognition system comprising: one or more processors; one of more data-storage devices; and computer instructions, stored in one or more of the one or more data-storage devices that, when executed by one or more of the one or more processors, control the optical-symbol-recognition system to process a text-containing scanned image by: identifying symbol images from the text-containing scanned image;  for each identified symbol image, preprocessing the symbol image to identify graphemes, 
	fails to individually anticipate or together in combination render obvious with proper motivation the above cited claim limitations in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 8, and 15 are allowed.
	Claims 2-7, 9-14, and 16-20 are allowed for being dependent upon allowed base claims 1, 8, and 15.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664